301 S.W.3d 533 (2009)
STATE of Missouri, Respondent,
v.
Aaron L. MIDGYETT, Appellant.
No. WD 69559.
Missouri Court of Appeals, Western District.
December 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Aaron Midgyett appeals his convictions, after a jury trial, of first-degree domestic assault, section 565.072, tampering with a victim, section 575.270, and making a false report, section 575.080. We affirm pursuant to Rule 30.25(b).